Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 were previously examined.
Claims 1, 4-5, 11, 14-15 have been amended on June 14, 2021.
Claims 1-20 are pending in this action.

Response to Arguments

Applicant's arguments, see under “101 rejection” filed June 14, 2021 have been fully considered but they are not persuasive. 

Applicant’s arguments:

On page 7 of the remark, Applicant indicated that the claims recite using the equations to determine path metric and to select probable paths, and do not claim the Equation itself nor wholly pre-empt the equation. Therefore, Applicant respectfully requests the rejection under 35 U.S.C. § 101 be withdrawn.

In responses:



Examiner disagrees because claim 1 does not recite any additional elements except for a processor for selecting the most probable paths after path metrics calculation.

Examiner disagrees because claim 1 does not receive a constituent code data from an external device via a network 599 (see figure 5).

Examiner disagrees because claim 1 does not utilize the selected most probable paths after path metrics calculation or transmit the most probable paths to external device via a network 599(see figure 5).

It appears that claim 1 is for calculating the most probable path data according a mathematical processes such as  (1) calculate indices data for min1, min2 and extra, (2) calculate a number of candidate paths or candidate paths (3) calculate a path metrics by using the calculated indices data.

Therefore, the rejection is maintained. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10/581,465. Although the claims at issue are not identical, they are not patentably distinct from each other because 

Instant Application 16/800,604
US Patent 10,581,465
As per claim 1:

An apparatus for constituent code processing in polar successive cancellation list (SCL) decoding, comprising: 

a processor configured to: 

determine q indices min1, min2…minq of least reliable bits in the constituent code, wherein q is a number



determine path metrics PMtj of a codeword j for each candidate path t based on one or more of the q indices min1, min2…minq;  and 

select r most probable paths based on the path metrics PMtj where r is an integer. 

As per claim 2:
wherein the constituent code is an intermediate node corresponding to a constituent polar code structure called a special node. 

As per claim 3:
wherein the special node is a single parity check (SPC) code. 

As per claim 4:
wherein a number of least reliable bits in h(av[i]) is equal to q, h(av[i]) is a hard decision of av[i], av is a vector of length m that indicates log-likelihood ratios of node v, and i, j, and m are integers.
 
As per claim 5:
The apparatus of claim 4, 
wherein a least reliable bit of h(av[i]) is flipped. 

As per claim 6:
wherein the processor is further configured to determine the q indices min1, min2, .  . . , minq based on … 

As per claim 7:



As per claim 8:
wherein the potential codeword j of the node v is obtained by flipping binary values of combinations of q least reliable bits in h… such that a constraint imposed by a distribution of k information nodes is satisfied, wherein h(av[i]) is a hard decision … is a vector of length m that indicates log-likelihood ratios of node v, and i and k are integers. 

As per claim 9:
wherein each candidate path t is associated with a path metric PMt, wherein PMt=PMs-…where PMs is an incoming path metric, .beta.t is a candidate codeword of the node v, and PMt indicates a reliability of the candidate path t. 


As per claim 1:

An apparatus for constituent code processing in polar successive cancellation list (SCL) decoding, comprising: 

a processor configured to: ….

determine q indices min1, min2…minq of least reliable bits in the constituent code, wherein q is a number





determine path metrics PM.j of a codeword j for each candidate path t;  and 


select r most probable paths based on PMtj. 


As per claim 2:
wherein the constituent code is an intermediate node corresponding to a constituent polar code structure called a special node. 

As per claim 3:
wherein the special node is a single parity check (SPC) code. 

As per claim 4:
wherein a number of least reliable bits in h(.alpha..sub.v[i]) is equal to q, h(.alpha..sub.v[i]) is a hard decision of .alpha..sub.v[i], .alpha..sub.v is a vector of length m that indicates log-likelihood ratios of node v, and i and j are integers. 

As per claim 5:
 wherein R is characterized by node location. 

As per claim 6:
wherein the processor is further configured to determine the q indices min1, min2, .  . . , minq based on ….. 

As per claim 7:



As per claim 8:
wherein the potential codeword j of the node v is obtained by flipping binary values of combinations of q least reliable bits in h…. such that a constraint imposed by a distribution of the k information nodes is satisfied, wherein … is a hard decision of ….is a vector of length m that indicates log-likelihood ratios of node v, and i is an integer. 

As per claim 9:
wherein each candidate path t is associated with a path metric PMt, wherein PMt=PM…..where PMs is an incoming path metric… is a candidate codeword of the node v, and PM.sub.t indicates a reliability of the candidate path t. 



However, one of ordinary skill in the art would clearly recognize independent claims  of current application is an obvious variation of the claimed subject matter of independent claims of patent US 10,581,465 because both selecting a candidate r candidate paths according to path metric of each candidate.  

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

In analyzing under step 2A Prong One, Does the claim recite an abstract idea law of nature or natural phenomenon?  Yes.

The claim(s) 1 and 11 recite(s) the abstract limitations such as “determine a number of r candidate paths, wherein r is an integer; determine path metrics PMtj of a codeword j for each candidate path t; and select r most probable paths based on the path metrics PMtj” is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer processor such as “a processor “ (see claim 1).  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components and software module, then it falls within the “Mental Processes” grouping of abstract ideas.  The human mind can determine number of paths, a path metric for each candidate path and select a path according to the path metrics.  Accordingly, the claim recites an abstract limitation.



Claims 4-10 and 14-20 are not significant more limitations because the claims provide a mathematical calculation for calculating a path metric.  Therefore, the claims fall within the “Mathematical Calculation” grouping of abstraction ideas.

In analyzing under step 2A Prong Two, Does the claim recite additional elements that integrate the judicial exception into a practical application?  NO.

This judicial exception is not integrated into a practical application because the claims recite a generic processor such as “a processor” (see claim 1) for selecting a probable path based on metric number. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because a generic processor which are high level of generality selecting a probable path based on metric number. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 

In analyzing under step 2B, does the claim recite additional elements that amount to significantly more than the judicial exception? NO



The claim is directed to an abstract idea.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gross (US 2016/0,013,810)

As per claim 1:


An apparatus for constituent code processing in polar successive cancellation list (SCL) decoding, comprising: 
(Gross, Figs 1-17)
(Gross, [0038] A: Direct Constituent Code Decoding for Fast Polar Decoders)
(Gross, [0139], polar codes and successive cancellation decoders… selecting …a list decoder works by …generates two paths which are decoded using SC decoding…to constrain this complexity, a maximum of L distinct paths, the most likely ones, are kept at the end of every step.  Thus, a list decoder presents the L most likely code word candidates after it has estimated all bits.  ..codeword among the L with the best path reliability metric, i.e. the largest likelihood value, is chosen to be the decoder output) 
 


a processor configured to: 

determine q indices min1, min2…minq of least reliable bits in the constituent code, wherein q is a number
(Gross, equations 50-52 with min1 to min4)

determine a number of r candidate paths, wherein r is an integer;  
(Gross, [0139], polar codes and successive cancellation decoders… selecting …a list decoder works by …generates two paths which are decoded using SC decoding…to constrain this complexity, a maximum of L distinct paths, the most likely ones, are kept at the end of every step.  Thus, a list decoder presents the L most likely code word candidates after it has estimated all bits.  ..codeword among the L with the best path reliability metric, i.e. the largest likelihood value, is chosen to be the decoder output) 
 

determine path metrics PMtj of a codeword j for each candidate path t;  and 
(Gross, [0255], path metric is updated when encountering both information and frozen bits)
(Gross, [0139], polar codes and successive cancellation decoders… selecting …a list decoder works by …generates two paths which are decoded using SC decoding…to constrain this complexity, a maximum of L distinct paths, the most likely ones, are kept at the end of every step.  Thus, a list decoder presents the L most likely code word candidates after it has estimated all bits.  ..codeword among the L with the best path reliability metric, i.e. the largest likelihood value, is chosen to be the decoder output) 
 
select r most probable paths based on the path metrics PMtj. 
(Gross, [0139], polar codes and successive cancellation decoders… selecting …a list decoder works by …generates two paths which are decoded using SC decoding…to constrain this complexity, a maximum of L distinct paths, the most likely ones, are kept at the end of every step.  Thus, a list decoder presents the L most likely code word candidates after it has estimated all bits.  ..codeword among the L with the best path reliability metric, i.e. the largest likelihood value, is chosen to be the decoder output) 

As per claim 2:
Gross further discloses:

wherein the constituent code is an intermediate node corresponding to a constituent polar code structure called a special node. 
(Gross, [0038] A: Direct Constituent Code Decoding for Fast Polar Decoders)

As per claim 3:
Gross further discloses:
wherein the special node is a single parity check (SPC) code. 
(Gross, [0038] A: Direct Constituent Code Decoding for Fast Polar Decoders)

Allowable Subject Matter

Claims 4 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of 

The following is a statement of reasons for the indication of allowable subject matter:

The prior arts of record do not disclose:


    PNG
    media_image1.png
    144
    693
    media_image1.png
    Greyscale


Hence, claims 4 and 14 are allowed.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN DANG NGUYEN whose telephone number is (571)272-9189.  The examiner can normally be reached on Monday-Friday 7 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/Thien Nguyen/           Primary Examiner, Art Unit 2111